﻿40. Please accept, Sir, the congratulations of the Byelorussian Soviet Socialist Republic on your election to the presidency of the thirty-eighth session of the General Assembly, together with our best wishes for every success. We thank the Deputy Minister for Foreign Affairs of the Hungarian People's Republic, Mr. Imre Hollai, for the dignified and responsible manner in which he discharged his functions as President of the previous session.
41.	Our delegation welcomes the admission of Saint Christopher and Nevis as a Member of the United Nations.
42.	As many preceding speakers have already pointed out, this session of the General Assembly is being held in the context of a difficult international situation. Tensions in the world have reached a very dangerous level, a fact clearly indicated in the statement by the General Secretary of the Central Committee of the Communist Party of the Soviet Union, President of the Presidium of the Supreme Soviet of the USSR, Mr. Yuri Andropov, on 28 September 1983	The aggravation of the world situation is the result of the policy being openly pursued primarily by the United States, and by its closest military and political allies as well, a policy that undermines peace and international security. In their attempts to achieve military superiority for the United States of America over the Soviet Union and, by the same token, for the North Atlantic Treaty Organization over the Warsaw Treaty Organization, they are constantly whipping up the arms race, particularly the nuclear arms race. They are engaged in gross interference in the internal affairs of other States, poisoning the political atmosphere by staging acts of provocation, and deliberately impairing the potential of the peoples for economic and social progress. Driven by their imperialist ambitions, they are trying to impose their imperialist will 
on the world through the use or threat of force, including the threat of nuclear force.
43.	The time available for effectively solving the problems of preserving peace and achieving true disarmament is limited and growing ever shorter. In these conditions the United Nations and its Member States cannot simply register these alarming facts; they must act and act decisively and without delay.
44.	Are there real possibilities of a radical improvement in the current political situation, of solving the problems created by the imperialists, of a return to the path of detente and co-operation?
45.	Yes, there are. Such opportunities are being offered by the Soviet Union and other States of the socialist community, by the members of the Movement of Non- Aligned Countries and by the overwhelming majority of the States Members of the United Nations. Such opportunities have also been adumbrated in earlier General Assembly resolutions.
46.	Let us try to imagine the world as it would be had the constructive proposals of the forces of socialism and peace been implemented and made a reality. Let us try to analyse what is preventing the implementation of those peace initiatives.
47.	Turning first to Europe, approximate parity exists between the military potentials of the two social and political systems, though the concentration of combat units and military hardware is 20 times higher than the world average.
48.	The Soviet Union, constantly striving for an improvement in the situation on the European continent and for the elimination of the threat of war, is proposing that both medium-range and tactical nuclear-weapon systems in Europe be destroyed or that the deployment in Europe of any new medium-range missile systems be renounced while all existing systems are reduced, by both sides, by approximately two thirds. The Soviet Union is proposing that agreement be reached on parity in both delivery vehicles—missiles and aircraft—and their warheads. Finally, the Soviet Union is prepared, if a mutually accepted agreement is reached that includes the non- deployment by the United States of new missiles in Europe, to reduce its medium-range missiles in the European part of the Soviet Union to a number equal to the number of British and French missiles and to eliminate all missiles subject to reduction, including SS-20s. Thus, the Soviet Union would be left in Europe with a smaller number of medium-range missiles than it had in 1976, that is to say, before the modernization of Soviet missiles began.
49.	The Soviet Union supports the proposals for nuclear- free zones in northern Europe and in the Balkans and for a 500-600-kilometre-wide zone in Central Europe that would be free of battlefield nuclear weapons. In the area of conventional arms it is seeking a reduction in armed forces and conventional weapons in Central Europe and advocating that their numbers be frozen by the States permanent members of the Security Council and States having military agreements with them.
50.	Finally, the States parties to the Warsaw Treaty have proposed to the NATO countries the conclusion of a treaty on the mutual non-use of force and the maintenance of relations of peace, which would have as its centerpiece an undertaking not to be the first to use either nuclear or conventional weapons against each other, that is, not to use any military force against each other.
51.	These proposals, if agreed to, would provide ample opportunities for mutually beneficial co-operation by the States and peoples of Europe in all areas and in a climate of lasting peace and reliable security.
52.	What are those who oppose such initiatives seeking to attain? They want to divide Europe with a palisade of American missiles. They are preparing to deploy neutron weapons on the continent of Europe and demanding that their NATO allies further increase their military spending. At the same time—and this is another facet of the monstrous plan designed to hold the States of Western Europe hostage to the United States—the United States of America is forcing them to break off mutually beneficial economic and other ties with the Eastern European States, notwithstanding the fact that Soviet orders alone have been providing employment for no less than one million people in Western Europe. Moreover, the United States is strangling the economies of Western European countries with its high interest rates and an artificially inflated exchange rate for the United States dollar.
53.	With regard to missiles in Europe, the United States seems to harbour the illusory hope that somehow it might be possible to force the Soviet Union to end up with zero missiles in exchange for zero reductions on the part of NATO; or, according to the latest United States proposal, to force the Soviet Union to reduce its medium-range missiles and allow new American missiles to be deployed in Europe over and above the present NATO nuclear potential. Such an approach is totally contrary to the principle of undiminished security of other States, as recognized by the United Nations, and the principle of equality and equal security. It should also be emphasized that the American Pershing II and cruise missiles to be deployed in Western Europe are capable of destroying targets throughout the Middle East and over half the African continent, that is to say, they are targeted at several regions of the world—Europe, the Middle East and Africa.
54.	Let us now consider the question of the strategic arms of the United States and the Soviet Union, which are roughly equal although difficult in structure. The Soviet Union has proposed the reduction of such arms by one fourth and, concurrently, the reduction to equal, agreed levels of the aggregate number of nuclear warheads deployed on the remaining delivery vehicles.
55.	The proposals put forward by the United States provide for selective reductions whereby the United States would end up with three times as many warheads as the USSR. Such proposals are designed to disrupt the existing structure of Soviet strategic forces.
56.	The United States is pursuing the same self-seeking and negative course with regard to all other disarmament issues. It is blocking the Vienna talks on the reduction of armed forces and armaments in Central Europe. It is sabotaging the implementation of the United Nations resolutions on the non-first-use of nuclear weapons, a freeze on nuclear capabilities, nuclear disarmament, a comprehensive nuclear-test-ban treaty, the renunciation of the production of neutron weapons and of new types of weapons of mass destruction and new systems of such weapons and on the preparation of a convention on the elimination of chemical warfare capabilities. It should be noted in this regard that, according to reports in the United States press, the Pentagon already has in its possession enough chemical weapons to destroy the entire population of the Earth 50 times over. The United States is opposing a freeze on and a subsequent reduction of military budgets. The United States is not only increasing its own military expenditures but is also asserting its right to dictate to its allies their levels of military spending. As a result, the aggregate military expenditures of capitalist countries increased seventeen-fold from 1950 to 1982.
57.	The United States is attempting to justify its obstructionist stand on arms limitation and genuine 
disarmament by demagoguery about "Soviet military superiority", a supposed "passivity" on the part of the United States in the past and the resultant American "lagging behind". Even favorably disposed Western analysts have failed, however, to come up with a single instance in the entire post-war history of the Soviet Union's having taken the lead in developing any new kind of arms, thus forcing the United States to take counter- measures. It has always been the other way around, and we should like to point out that in the so-called passive years the United States increased its strategic nuclear potential by a factor of 2.5, developing new kinds of arms and weapons systems, increasing their range and accuracy and multiplying their destructive capabilities many times over. It is also common knowledge that, notwithstanding its mounting propaganda campaign about "lagging behind", the United States in effect enjoys an advantage over the Soviet Union in the number of nuclear warheads. As stated by Mr. Romulo, Minister of Foreign Affairs of the Philippines, speaking in the general debate on 26 September , the United States strategic arsenal includes some 9,500 warheads, while the Soviet Union has 7,700. According to his data, the United States has an advantage of 7,000 tactical nuclear weapons. It is also worth recalling that the United States has encircled the Soviet Union with a network of military bases and installations; that since the Second World War it has resorted to military force 260 times to further its foreign policy goals and threatened to use nuclear weapons on 19 occasions, including 4 times against the Soviet Union; and that since 1975 alone it has dispatched its forces abroad in about 50 cases. The United States is building new military bases on foreign soil, expanding existing ones, and sometimes even increasing its payments, as if a higher rent increases the security of the owner of a house who is forced to share it with a sick trespasser who is dangerous to the people around him.
58.	It is not concern for international peace and security that motivates the United States. This was acknowledged even by the United States Secretary of Defense, Mr. Weinberger, when he said that much of the energy resources that the United States needs and many strategically important minerals are thousands of miles away from United States shores and that in order to gain access to these resources—to be more exact, other peoples' resources—the United States must increase its military and naval might. Thus there is a direct link with the imperialist practice of proclaiming vast regions of the globe "spheres of United States vital interests".
59.	Is it surprising, then, that the United States is opposing the preparation in the United Nations of a world treaty on the non-use of force in international relations and that it is unresponsive to the proposal for a treaty between the Warsaw Treaty and NATO countries on the mutual non-use of military force and the maintenance of relations of peace?
60.	Let us now consider the question of preventing an arms race in outer space. The earlier Soviet proposals on this subject are well known. The current session has before it a draft treaty on the prohibition of the use of force in outer space and from space against the Earth 
It has been proposed that agreement should be reached on a comprehensive ban on the testing and deployment of any space-based weapons capable of destroying targets on Earth, in the atmosphere or in outer space, on the elimination of existing anti-satellite systems and on the prohibition of the development of new ones. Meanwhile the USSR has unilaterally assumed the extremely important obligation not to be the first to place any kind of anti-satellite weapons in outer space.
61.	What about the position and actions of the United States? They include disruption of Soviet-American talks on banning anti-satellite weapons, opposition to launching talks in the Committee on Disarmament on the prohibition of the placement in outer space of weapons of any kind, the refusal to assume the obligation not to be the first to place anti-satellite weapons in outer space and, at the same time, the implementation of military programmes in outer space and the announcement of a militaristic "star wars" programme.
62.	In concluding this part of its statement, devoted to the limitation of the arms race and to disarmament, the delegation of the Byelorussian SSR stresses most emphatically the importance and timeliness of the new proposals to condemn nuclear war  and to freeze nuclear arms , submitted by the Soviet Union to the thirty-eighth session.
63.	These proposals are a logical extension of the efforts undertaken within the United Nations to save the peoples of the world from the threat of nuclear war.
64.	As far back as 1981 the United Nations adopted a Declaration on the Prevention of Nuclear Catastrophe. One year later it endorsed the unilaterally assumed obligation of the Soviet Union not to be the first to use nuclear weapons and called upon the other nuclear Powers to follow suit. Now the time has come to adopt a declaration condemning nuclear war as the most hideous crime against the peoples and declaring as criminal acts the formulation, propounding, dissemination and propaganda of political and military doctrines and concepts intended to justify the "legitimacy" of the first use of nuclear weapons and in general the "admissibility" of unleashing nuclear war.
65.	Nor can it be denied that if we are seeking nuclear disarmament—and no one dares to challenge that goal openly—then we should start by freezing nuclear weapons and halting, under appropriate verification, the build-up of all components of nuclear arsenals, including all kinds of delivery vehicles and warheads, renouncing the deployment of new kinds and types of such weapons, declaring a moratorium on all nuclear-weapon tests as well as tests of new kinds and types of delivery vehicles, and halting the production of fissionable materials for manufacturing nuclear weapons.
66.	That proposal, containing qualitative and quantitative limitations, is addressed to all the nuclear Powers, but the Soviet Union believes that it is possible that initially the United States and the Soviet Union can set a good example for others to follow with an appropriate agreement to freeze their nuclear potentials.
67.	We believe that these proposals will enjoy very wide support among States Members of the United Nations. We can and we undoubtedly must solve these problems. Our conviction is based on the success of the Madrid meeting of the States participating in the Conference on Security and Co-operation in Europe, where, despite all the tensions in Europe and throughout the world, States with differing social systems still succeeded in finding mutually acceptable agreements on the basis of the principles and provisions of the Helsinki Final Act including agreement to convene the Conference on Confidence- and Security-building Measures and Disarmament in Europe.
68.	Now let us, in our imagination, turn from continental Europe to other parts of the world.
69.	We see that while the Soviet Union is proposing that the Mediterranean be turned into a zone of stable peace and co-operation, that all ships carrying nuclear weapons be withdrawn from that area and that the deployment 
of nuclear weapons on the territory of non-nuclear Mediterranean countries be renounced, the United States is opposing these measures.
70.	The Soviet Union is striving to achieve implementation of the United Nations resolutions on the question of Cyprus and has proposed the convening for this purpose of a representative international conference within the framework of the United Nations, while the United States is blocking the settlement of the situation in Cyprus by opposing the demilitarization of Cyprus and attempting to impose on its people NATO-inspired terms that are incompatible with the independence, territorial integrity and non-aligned policy of that country.
71.	Let us now turn to another flashpoint on our planet, the long-suffering Middle East. It is well known that the socialist, Arab, non-aligned and many other States are demanding that Israeli troops be withdrawn from all the Arab territories occupied since 1967 and are working towards the achievement of a Middle East settlement through political means, ensuring security for all the States and peoples of the region, providing for the exercise of the legitimate rights of the Palestinian people to statehood and restoring the independence and territorial integrity of Lebanon through the immediate and unconditional withdrawal of the Israeli occupiers from Lebanese soil and the withdrawal of United States and other NATO forces from that country. Socialist and non- aligned States took part in the regional conferences and, in August-September, in the International Conference on the Question of Palestine. They have proposed the convening of an international conference on the Middle East with the participation of all the parties concerned, including the sole legitimate representative of the Palestinian people, the Palestine Liberation Organization [PLO].
72.	And what is the United States doing about the Middle East problem? It is engaged in "strategic cooperation" with the Israeli aggressors, supplying them with modern weapons. It is the United States that nurtured this militaristic State in the Middle East. As a result, Israel's military expenditures amount to 62 per cent of its gross national product, while its external indebtedness exceeds its annual gross national product. The United States has been supporting Israel's aggressive actions against the Arab peoples, defending it in the Security Council against the wrath and the just demands of the international community. As for the PLO, the United States has no other words for it but torrents of malicious insults. The United States not only has been evading a comprehensive and just settlement in the Middle East but also—at the very time of the International Conference on the Question of Palestine, which it sabotaged—proceeded to overt military actions against the Lebanese, thus making a mockery of its promise to protect them.
73.	In the Persian Gulf area, the Soviet Union is proposing that the threat of war be eliminated, that a climate of stability and tranquillity be ensured, that foreign military bases not be established, that no nuclear or any other kind of weapon of mass destruction be deployed, that there be no resort to the use or threat of force against the countries of that region, that the non-aligned status chosen by the Persian Gulf States be respected, that guarantees be provided for the sovereign rights of those States and for the security of the maritime and other communications linking the region with the rest of the world, and that an international agreement to these ends be concluded.
74.	And what is the United States doing there? It is arbitrarily, without the consent of the 19 States concerned, busy setting up the CENTCOM command, assigning to it policing functions, including direct military intervention in the internal affairs of others. It is also engaged in demonstrations of military might through the rapid deployment force.
75.	As for the Indian Ocean, the Soviet Union has consistently supported the efforts of the States of that region to prepare for and hold an international conference to reach agreement on the creation of a zone of peace in the Indian Ocean, and it is in favour of the return of the Chagos Archipelago, including Diego Garcia, to Mauritius.
76.	Seeking as it does an overall reduction in tensions across the seas and oceans, the USSR has proposed, among other things, that naval activities be restricted on a mutual basis, that naval armaments be limited and reduced, that Soviet and United States missile-carrying submarines be withdrawn from their present vast combat patrol zones and that their navigation range be limited by mutually agreed lines, and that confidence-building measures be extended to the sea and ocean areas; that is, the USSR is working towards transforming the largest part of the world's oceans into a zone of peace.
77.	The United States, having unilaterally suspended the Soviet-American negotiations on the limitation and reduction of military activities in the Indian Ocean, is escalating its military activities both in the Indian Ocean and in other maritime areas, consolidating its Diego Garcia base, hindering the convening of a conference to transform the Indian Ocean into a zone of peace and attempting to undermine the very notion of a zone of peace.
78.	In Asia and the Far East, the Soviet Union and other peace-loving countries support the idea of negotiations to reach agreement on confidence-building measures. The Mongolian People's Republic has proposed the drafting and conclusion of a convention on mutual non-aggression and the non-use of force in relations between the Asian and Pacific States. The countries of Indo-China advocate the establishment of a zone of peace and stability in South-East Asia. Afghanistan is striving for a political settlement in South-West Asia, defending its freedom and independence and supporting the mediation efforts of the personal representative of the Secretary-General to settle the problem of this region on the basis of a cessation of armed or any other kind of interference in the internal affairs of the Democratic Republic of Afghanistan, with guarantees against any renewal of such interference.
79.	On the other hand, the United States is harnessing the countries of this region to its military-strategic plans. For example, Japan has already been assigned the role of "unsinkable aircraft carrier", although under its own constitution it is supposed to be a peace-loving and not a militaristic State. Such a policy constitutes an attempt to persuade people to forget the lessons of the past. United States politicians are inviting the States of ASEAN to violate its charter and transform itself from an organ of peaceful co-operation among its member countries to an instrument of interference in the affairs of its neighbours, Viet Nam, Laos and Kampuchea, which are now engaged in building a new life in keeping with the will of their peoples. The efforts of the United States to destabilize the situation both inside and around Afghanistan are also well known. The United States has not withdrawn its forces from South Korea but is carrying out provocative manoeuvres there, using South Korean aircraft for intelligence purposes against the USSR. It is planning to deploy neutron weapons in the southern part of the Korean peninsula and is doing everything it can to impede the peaceful, democratic reunification of Korea free of any outside interference.
80.	Let us now look at the problems of Africa. There the United States has proclaimed itself the "historical 
ally" of the racist regime of South Africa and, moreover, is now pursuing a policy of so-called constructive cooperation with that regime. As a result, decisions of the United Nations, including those of its Security Council, on the struggle against apartheid and on the granting of genuine independence to Namibia under the leadership of SWAPO remain unimplemented. In fact the United States has been acting as an accomplice in the continuing aggressive actions against Angola and other African countries. The report prepared by the Secretary-General after his visit to southern Africa permits the conclusion that the main reason why the South African regime so brazenly disregards United Nations demands to grant independence to Namibia is indeed the comprehensive support which the racist regime in Pretoria receives from the United States. The most recent example of neo- colonialist schemes in Africa is the armed interference of imperialist forces in Chad, inspired and encouraged by the United States and involving other countries, including African countries, in these criminal actions; and there have been military provocations against Libya, continuing interference in the internal affairs of many African countries and military, political and economic pressure brought to bear upon them. In Africa, too, a policy of crude neo-colonialism is being pursued.
81.	The same thing is happening in Micronesia, which the United States :s attempting to annex in order to turn it into a militarily strategic springboard, and in Puerto Rico, whose people is being denied the right to self- determination and independence. The same course is being followed by England in the South Atlantic, where it is turning the Falkland (Malvinas) Islands into a military outpost and engaging in colonial piracy in that part of the world.
82.	The peoples of the Middle East and Africa are striving to establish nuclear-weapon-free zones in those areas while the United States is co-operating with Israel and South Africa in their plans to develop their own nuclear weapons.
83.	The United States is also aggravating the situation in Central America and the Caribbean by interfering in the internal affairs of the countries of that region in a cavalier and flagrant manner. Using military threats and pressure, it is trying to deny to the peoples of that region their right to lead a life of their own choosing. The United States is resisting the constructive efforts of those Latin American countries which are anxious to help in seeking mutually acceptable solutions. The Soviet Union, on the other hand, is supporting those efforts and the constructive proposals of Nicaragua and Cuba. The principles of a settlement which they have put forward constitute a good basis for agreement without prejudice to anyone's interests.
84.	It is well known that in recent years the United States has made ceaseless efforts to pose as the champion of human rights, a paragon of freedom and democracy and a fighter against international terrorism. The hypocrisy of such claims is self-evident. The United States is not a party to the international covenants on human rights or other basic international legal instruments on human rights and the struggle against racism and apartheid. It is boycotting the efforts of the international community in this area, and that is borne out by its refusal to attend the Second World Conference to Combat Racism and Racial Discrimination. The United States continues to harbour Nazi war criminals. It is oppressing its non-white population and, together with other neo- colonialists, is working to resist the wills of other peoples fighting for their freedom, independence and independent development.
85.	The United States is rejecting the demands of socialist and developing countries for a restructuring of international economic relations on a just and democratic basis, blocking the launching of global negotiations in the United Nations on economic problems and grossly disrupting mutually beneficial ties between States. The United States is trying to bring high-handed economic and political pressure to bear on the socialist States by declaring a crusade against them. It is also threatening the developing nations which have chosen a progressive path of development.
86.	Our position on economic problems is predicated on the need to restructure international economic relations on a just, equitable and democratic basis. We are actively fighting imperialist policies which result in the loss by developing nations of more than $200 billion annually through the outflow of capital and profits, debt servicing and inequitable terms of trade.
87.	As to the fight against international terrorism, it is appropriate to point out that it is in fact the United States which is doing all it can to support and install dictatorial militarist regimes in various areas, arming mercenaries and sending them to fight against national liberation movements, blocking the preparation of a convention against mercenarism and taking a direct part in repressive military actions in the Middle East, Africa and Latin America.
88.	Thus, no matter what aspect of United States policy we turn our attention to, it is perfectly clear that the present United States Administration is opposed to the Charter of the United Nations and the good name of this Organization. It is opposed to most States of the world and to the international community as a whole. It is ignoring the warning of the first President of the United States that a nation which indulges an habitual hatred towards another is a slave to its animosity. Surely that is dangerous to the cause of peace and co-operation.
89.	That is why it is essential for peace-loving peoples to step up their efforts to reconcile the course of international developments with the Charter by abiding by it rather than undermining it, in order to respond to the aspirations of the peoples of the world to peace, disarmament, co-operation and social justice. A programme of concrete steps to achieve these goals is contained in the proposals of the socialist States set forth in the Political Declaration adopted by the Political Consultative Committee of the States Parties to the Warsaw Treaty at Prague in January 1983  and in the joint statement issued in Moscow on 28 June at the meeting of State and party leaders of the countries of the socialist community, as well as in the specific proposals submitted by the socialist States to the General Assembly for its consideration at this session. All these proposals confirm the statement by Mr. Yuri Andropov, General Secretary of the Central Committee of the Communist Party of the Soviet Union and President of the Presidium of the Supreme Soviet of the USSR that "in our time it is precisely socialism that acts as the most consistent defender of sound elements in international relations, of the interests of peace and detente, of the interests of every people and of the whole of mankind".
90.	We greatly appreciate also the position of non- aligned countries and together with them flatly reject the allegation of the United States Department of State that the Seventh Conference of Heads of State or Government of Non-Aligned Countries, held at New Delhi, adopted a declaration which "fails to reflect the principles of non- alignment". In our view, both the previous and the New Delhi documents of the Movement of Non-Aligned Countries, regardless of what may be said about them on behalf 
of the United States from this rostrum, are permeated with concern for peace and co-operation and reaffirm the anti-imperialist and anti-colonialist nature of the Non- Aligned Movement. They open up meaningful opportunities for further concerted efforts on the part of all forces of peace and progress to solve key problems of world politics.
91.	The Byelorussian Soviet Socialist Republic, which at the beginning of 1984 will celebrate the sixty-fifth anniversary of its foundation and in the middle of the year will celebrate the fortieth anniversary of the liberation of its territory from the German fascist invaders, is determined to join in the efforts of all peace-loving nations to preserve and strengthen peace on earth, to prevent nuclear catastrophe, to achieve a real breakthrough in disarmament, to improve radically the international situation and to solve all existing problems by political means, through negotiation, on the basis of respect for the sovereign rights and legitimate interests of all peoples.
92.	We say this on behalf of a people which lost one fourth of its population and over half of its national wealth in the Second World War; a people which has increased the industrial potential of its republic 33 times in the post-war years as a result of its peaceful, creative work, as compared to the pre-war level, and which is successfully carrying out a programme of economic and social development for the benefit of the working people; a people which is waging an active struggle for peace and taking part in the anti-missile and anti-war movement; a people which gave us the mandate to fight for peace, detente, disarmament and broader co-operation among States; a people which is ready in any circumstances to defend its socialist achievements against any aggressive encroachments or designs.
 
93.	
